       Case 1:20-cv-08751-JGK Document 13 Filed 04/06/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────

T.A., INDIVIDUALLY AND O/B/O M.H.,              20-cv-8751 (JGK)

                     Plaintiff,                 ORDER

          - against -

NEW YORK CITY DEPARTMENT OF
EDUCATION,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     It having been reported to this Court that the parties have

reached a settlement for this action, it is, on this 6th day of

April, 2021, hereby ordered that this matter be discontinued with

prejudice but without costs; provided, however, that within 30

days of the date of this order, counsel for the plaintiff may

apply by letter for restoration of the action to the calendar of

the undersigned, in which event the action will be restored.

     Any application to reopen must be filed within 30 days of

this order; any application to reopen filed thereafter may be

denied solely on that basis.      Further, if the parties wish for the

Court to retain jurisdiction for the purpose of enforcing any

settlement agreement, they must submit the settlement agreement to

the Court within the same 30-day period to be so-ordered by the

Court. Unless the Court orders otherwise, the Court will not

retain jurisdiction to enforce a settlement agreement unless it is

made part of the public record.
         Case 1:20-cv-08751-JGK Document 13 Filed 04/06/21 Page 2 of 2


     All pending motions are dismissed as moot.          All conferences

are canceled. The Clerk of Court is directed to close this case.


SO ORDERED.

Dated:     New York, New York
           April 6, 2021

                                          _____/s/ John G. Koeltl________
                                                John G. Koeltl
                                          United States District Judge




                                      2
